DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 22, 2020 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
fastening means in claim 1, 18 and 19;
access means in claim 1, 18 and 19

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5, 13-14, 16-17 and 19-28  is/are rejected under 35 U.S.C. 103 as being unpatentable over Pong et al (US 20180063626 A1) in view of Mei et al (US 20170195795 A1).

With respect to claim 1, Pong discloses a communication and listening device comprising: 
a headset (fig.1 #100) including at least one ear-piece (fig.1 #108) and a fastening means (fig.1 #106) for fastening the at least one ear-piece about an ear of a user, the at least one ear-piece including a first-side and a second-side (Par.[0049]); 
a controller (figs.3,5 #322) located within the headset, the controller including a microprocessor (fig.5 #502) and a memory (fig.5 #504), the memory storing at least one audio file (Par.[0066] non-volatile memory #504 provides storage for data and code; e.g. digital audio files); 
a removable display-panel (fig.2 #110; fig.3 #302) configured to be located on the second-side of the at least one ear-piece and communicably coupled to the controller, the removable display-panel having a touchscreen user-interface usable when the removable display-panel is removed from the ear-piece of the headset (Par.[0056-0058] each unit #110,112 may comprise a user interface such as a touchscreen #302, input buttons #304, or microphone #306; the units #110,112 also comprise a control circuit #322 and a battery #324 making them “usable” in a detached mode from the headphone system #100); 
fig.1 #108; Par.[0068] output audio signals are provided to speakers of speaker assemblies #108); and 
an access means (fig.3 #320) located within the headset, the access means configured to allow communication with at least one mobile-network (Par.[0063][0086] short-range wireless module allow the headphones to communicate via a wireless network).
Pong does not disclose expressly wherein the removable display-panel is configured for use as a smartphone when the removable display panel is removed from the ear-piece of the headset. 
Mei discloses a headset comprising at least one ear-piece (figs.1,2 #5000), and a fastening means (figs.1,2 #5002) for fastening the ear-piece about an ear of a user (Par.[0119]); a controller including a microprocessor and memory within the headset (Par.[0066]); a removable display-panel (fig.2A #5098; Par.[0152] “detachable function”) having a touchscreen user-interface (Par.[0139] “touch panel format”) configured for use as a smartphone when the removable display-panel is removed from the ear-piece of the headset (Par.[0152] in the detachable function, the display-panel can wirelessly become a “cell phone” amongst other functions; additionally the display unit may display function icons #5088, such as communication mode #5088G that includes communications including both “cell phone” and “internet” options, see Par.[0154], therefor the display unit of Mei is configured for use as a smartphone by providing both cellular and internet communication modes); and a speaker located in the earpiece (fig.1 #5018).


With respect to claim 3, Pong discloses the communication and listening device of claim 2, further comprising at least one of a voice command system configured to transform a voice communication received from a microphone (fig.3 #306; Par.[0055]) located on the headset and convert the voice communication into an electrical signal (Par.[0058]), or a virtual assistant application.

With respect to claim 5, Pong discloses the communication and listening device of claim 1, wherein the touchscreen user interface is configured to access an application database and download applications (Par.[0079] applications may be downloaded and installed).  Official Notice is taken that application stores are a well-known source of providing applications for download.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide access to application stores for the downloading of the applications of Pong.  The motivation for doing so would have been to provide a selection of downloadable applications to the user of the touchscreen user interface. 

Par.[0087] “Internet”; WiFi is based on IEEE 802.11 which is a standard of internet network access).

With respect to claim 17, Pong discloses the communication and listening device of claim 1, further comprising a global positioning means (fig.3 #314; Par.[0062]).

With respect to claim 19, Pong discloses a method of using a communication and listening device, the method comprising the steps of: 
providing the communication and listening device including: 
a headset (fig.1 #100) including at least one ear-piece (fig.1 #108) and a fastening means (fig.1 #106) for fastening the at least one ear-piece about an ear of a user, the at least one ear-piece including a first-side and a second-side (Par.[0049]); 
a controller (figs.3,5 #322) located within the headset, the controller including a microprocessor (fig.5 #502) and a memory (fig.5 #504), the memory storing at least one audio file (Par.[0066] non-volatile memory #504 provides storage for data and code; e.g. digital audio files); 
a display-panel (fig.2 #110; fig.3 #302) located on the second-side of the at least one ear-piece and communicably coupled to the controller, the display-panel having a touchscreen user- interface (Par.[0056]); 
fig.1 #108; Par.[0068] output audio signals are provided to speakers of speaker assemblies #108); and 
an access means (fig.3 #320) located within the headset, the access means configured to allow communication with at least one mobile-network (Par.[0063][0086] short-range wireless module allow the headphones to communicate via a wireless network); 
utilizing the user-interface to choose the at least one audio file (Par.[0056-0057]); 
fastening the at least one ear-piece about the ear of the user via the fastening means (Par.[0049]); and 
listening to the at least one audio file.
Mei discloses a headset comprising at least one ear-piece (figs.1,2 #5000), and a fastening means (figs.1,2 #5002) for fastening the ear-piece about an ear of a user (Par.[0119]); a controller including a microprocessor and memory within the headset (Par.[0066]); a removable display-panel (fig.2A #5098; Par.[0152] “detachable function”) having a touchscreen user-interface (Par.[0139] “touch panel format”) configured for use as a smartphone to choose at least one audio file when the removable display-panel is removed from the ear-piece of the headset (Par.[0152] in the detachable function, the display-panel can wirelessly become a “cell phone” amongst other functions; additionally the display unit may display function icons #5088, such as communication mode #5088G that includes communications including both “cell phone” and “internet” options, see Par.[0154], therefor the display unit of Mei is configured for use as a smartphone by providing both cellular and internet communication modes, it is a well-known function to provide a selectable audio file via internet access, such as music or video file accessed via a website such as youtube or spotify); and a speaker located in the earpiece (fig.1 #5018).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide the smartphone functions, including cellular and internet communications, of the removable display-panel of Mei, in the removable display-panel of Pong.  The motivation for doing so would have been to allow a user of the headset to place cellular phone calls or access the internet via the removable display-panel in the detached mode of operation.

With respect to claim 20, Pong discloses the method of claim 19, further comprising the steps of: using the touchscreen user-interface to access the at least one mobile-network via the access means; and performing, at least one of: making a call, sending a text, and accessing internet (Par.[0086] users of the headphone may communicate via Internet access).

With respect to claim 21, Pong discloses the method of claim 19, wherein: the display-panel is a removable display-panel; the touchscreen user-interface is configured to operate when the removable display-panel is removed from the second-side of the at least one ear-piece of the headset; and the utilizing the touchscreen user-interface to choose the at least one audio file is operational when the display-panel is removed from the second-side of the at least one ear-piece of the headset (Par.[0050], the headset may be connected to an external device #102, such as a smartphone, that may play audio content via the speakers #108 of the headset.  It is an inherent feature of smartphone devices with audio content playback capabilities that a user-interface of the smartphone allows a user to “choose” audio files for playback.  Such a “choosing” function must be present in a smartphone interface for the playback of audio files, or else the audio playback would simply not work. Furthermore, in Par.[0056] of Pong, it is provided “As another optional feature, display screen 302 can function as an additional user input device of external device 102.”  Therefor the touchscreen interface of the display screen #302 may be used as a control input to the external device #102 for the selection of an audio file for playback).

With respect to claim 22, Pong discloses the method of claim 19, wherein: the display-panel is a removable display-panel; the touchscreen user-interface is configured to operate when the removable display-panel is removed from the second-side of the at least one ear-piece of the headset; and the utilizing the touchscreen user-interface to choose the at least one audio file is operational while the display-panel is located on the second-side of the at least one ear-piece of the headset (Par.[0050], the headset may be connected to an external device #102, such as a smartphone, that may play audio content via the speakers #108 of the headset.  It is an inherent feature of smartphone devices with audio content playback capabilities that a user-interface of the smartphone allows a user to “choose” audio files for playback.  Such a “choosing” function must be present in a smartphone interface for the playback of audio files, or else the audio playback would simply not work. Furthermore, in Par.[0056] of Pong, it is provided “As another optional feature, display screen 302 can function as an additional user input device of external device 102.”  Therefor the touchscreen interface of the display screen #302 may be used as a control input to the external device #102 for the selection of an audio file for playback).

With respect to claim 23, Pong discloses the method of claim 19, wherein: the display-panel is a removable display-panel; the touchscreen user-interface is configured to operate when the removable display-panel is removed from the second-side of the at least one ear-piece of the headset; and the utilizing the touchscreen user-interface to choose the at least one audio file takes place while the display-panel is removed from the second-side of the at least one ear-piece of the headset (Par.[0050], the headset may be connected to an external device #102, such as a smartphone, that may play audio content via the speakers #108 of the headset.  It is an inherent feature of smartphone devices with audio content playback capabilities that a user-interface of the smartphone allows a user to “choose” audio files for playback.  Such a “choosing” function must be present in a smartphone interface for the playback of audio files, or else the audio playback would simply not work. Furthermore, in Par.[0056] of Pong, it is provided “As another optional feature, display screen 302 can function as an additional user input device of external device 102.”  Therefor the touchscreen interface of the display screen #302 may be used as a control input to the external device #102 for the selection of an audio file for playback).

With respect to claim 24, Pong discloses the method of claim 19, wherein the utilizing the touchscreen user-interface to choose the at least one audio file is takes Par.[0050], the headset may be connected to an external device #102, such as a smartphone, that may play audio content via the speakers #108 of the headset.  It is an inherent feature of smartphone devices with audio content playback capabilities that a user-interface of the smartphone allows a user to “choose” audio files for playback.  Such a “choosing” function must be present in a smartphone interface for the playback of audio files, or else the audio playback would simply not work. Furthermore, in Par.[0056] of Pong, it is provided “As another optional feature, display screen 302 can function as an additional user input device of external device 102.”  Therefor the touchscreen interface of the display screen #302 may be used as a control input to the external device #102 for the selection of an audio file for playback).

With respect to claim 25, Pong discloses the method of claim 19, wherein: the display-panel is a removable display-panel; the touchscreen user-interface is configured to operate when the removable display-panel is removed from the second-side of the at least one ear-piece of the headset and when the removable display- panel is located on the second-side of the at least one ear-piece of the headset; and the utilizing the touchscreen user-interface to choose the at least one audio file is takes place while the display-panel is located on the second-side of the at least one ear-piece of the headset (Par.[0050], the headset may be connected to an external device #102, such as a smartphone, that may play audio content via the speakers #108 of the headset.  It is an inherent feature of smartphone devices with audio content playback capabilities that a user-interface of the smartphone allows a user to “choose” audio files for playback.  Such a “choosing” function must be present in a smartphone interface for the playback of audio files, or else the audio playback would simply not work. Furthermore, in Par.[0056] of Pong, it is provided “As another optional feature, display screen 302 can function as an additional user input device of external device 102.”  Therefor the touchscreen interface of the display screen #302 may be used as a control input to the external device #102 for the selection of an audio file for playback).

With respect to claim 26, Pong discloses the method of claim 19, wherein: the display-panel is a removable display-panel; the touchscreen user-interface is configured to operate when the removable display-panel is removed from the second-side of the at least one ear-piece of the headset and when the removable display- panel is located on the second-side of the at least one ear-piece of the headset; and the utilizing the touchscreen user-interface to choose the at least one audio file is takes place while the display-panel is removed from the second-side of the at least one ear-piece of the headset (Par.[0050], the headset may be connected to an external device #102, such as a smartphone, that may play audio content via the speakers #108 of the headset.  It is an inherent feature of smartphone devices with audio content playback capabilities that a user-interface of the smartphone allows a user to “choose” audio files for playback.  Such a “choosing” function must be present in a smartphone interface for the playback of audio files, or else the audio playback would simply not work. Furthermore, in Par.[0056] of Pong, it is provided “As another optional feature, display screen 302 can function as an additional user input device of external device 102.”  Therefor the touchscreen interface of the display screen #302 may be used as a control input to the external device #102 for the selection of an audio file for playback).

With respect to claim 27, Pong discloses the communication and listening device of claim 3, wherein the voice command system is configured to receive an audio command indicating choice of the at least one audio file for the speaker to play at least one of: while the removable display-panel is removed from the second-side of the at least one ear-piece of the headset, or while the removable display-panel is located on the second-side of the at least one ear-piece of the headset (Par.[0058] each unit #110,112 may comprise a user interface such as a touchscreen #302, input buttons #304, or microphone #306; the units #110,112 also comprise a control circuit #322 and a battery #324 making them “usable” in a detached mode from the headphone system #100).

With respect to claim 28, Pong discloses the communication and listening device of claim 5, wherein the touchscreen user-interface is configured receive a selection of the at least one audio file for the speaker to play at least one of: while the removable display-panel is removed from the second-side of the at least one ear-piece of the headset, or while the removable display-panel is located on the second-side of the at least one ear-piece of the headset (Par.[0056-0058] each unit #110,112 may comprise a user interface such as a touchscreen #302, input buttons #304, or microphone #306; the units #110,112 also comprise a control circuit #322 and a battery #324 making them “usable” in a detached mode from the headphone system #100.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pong et al (US 20180063626 A1) in view of Mei et al (US 20170195795 A1) and in further view of Chen (US 20150271311 A1).

With respect to claim 7, Pong discloses the communication and listening device of claim 1, however does not disclose expressly wherein the access means is a smart card.
Chen discloses a communication and listening device comprising an access means located within a headset, the access means configured to allow communication with at least one mobile network, and wherein the access means is a smart card; the headset includes a smart card slot (fig.1 #5) configured to receive and interface with a the smart card; and the smart card is a subscriber identification module (SIM) card (Par.[0013][0030] an access means such as a SIM card may be inserted into micro card slot #5 in order to provide access to a wireless mobile network).
It would have been obvious to a person of ordinary skill in the art to use the SIM card and micro card slot of Chen in the headset of Pong and Mei.  The motivation for doing so would have been to provide a user access to a cellular mobile telephonic network, thus providing a telephonic call function on the headset of Pong.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pong et al (US 20180063626 A1) in view of Mei et al (US 20170195795 A1), in view of Chen (US 20150271311 A1) and in further view of Kihm (US 20140321662 A1).

With respect to claim 11, Pong discloses the communication and listening device of claim 10, however does not disclose expressly wherein the headset further includes a storage device slot configured to receive and interface with an external storage device, and the communication and listening device further comprises the external storage device.  Chen discloses a communication and listening device comprising a storage device (Par.[0032] “memory card”), however does not disclose expressly a storage device slot configured to receive and interface with the storage device. 
Kihm discloses a communication and listening device comprising a storage device slot (fig.3 “external memory card slot”) configured to receive and interface with an external storage device (Par.[0065] “media storage device #52”), and the device further comprises the external storage device (Par.[0065-0066]). 
It would have been obvious to a person of ordinary skill in the art to use the storage device slot of Kihm in the device of Pong, Mei and Chen.  The motivation for doing so would have been to access data files, such as music, stored on a media storage device such as a micro SD card. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pong et al (US 20180063626 A1) in view of Mei et al (US 20170195795 A1) and in further view of Hilding et al (US 20190200125 A1).


Hilding discloses a communication and listening device comprising a wireless communication means (fig.5 #200) that is short-wavelength UHF radio waves (Par.[0040] “UHF Band Radio”).
It would have been obvious to a person of ordinary skill in the art to use the UHF wireless communication means of Hilding as the communication means of Pong and Mei.  The motivation for doing so would have been to allow communication on a UHF communication band for small portable devices where a line of sight communication is sufficient for communication. 
Pong, Mei and Hilding do not disclose expressly wherein the UHF radio waves are in the ISM band from 2.400 to 2.485 GHz.  It is inherently known that UHF stands for ultra high frequency, wherein the UHF band is from 300MHz to 3GHz.  Such a range includes 2.400 to 2.485 GHz.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pong et al (US 20180063626 A1) in view of Mei et al (US 20170195795 A1), in view of Boesen et al (US 20180324515 A1) and in further view of Chen (US 20150271311 A1).

With respect to claim 18, Pong discloses a communication and listening device comprising:
fig.1 #100) including at least one ear-piece (fig.1 #108) and a fastening means (fig.1 #106) for fastening the at least one ear-piece about an ear of a user, the at least one ear-piece including a first-side and a second-side (Par.[0049]); 
a controller (figs.3,5 #322) located within the headset, the controller including a microprocessor (fig.5 #502) and a memory (fig.5 #504), the memory storing at least one audio file (Par.[0066] non-volatile memory #504 provides storage for data and code; e.g. digital audio files); 
a removable display-panel (fig.2 #110; fig.3 #302) located on the second-side of the at least one ear-piece and communicably coupled to the controller, the removable display-panel having a touchscreen user-interface usable when the removable display-panel is removed from the ear-piece of the headset (Par.[0056-0058] each unit #110,112 may comprise a user interface such as a touchscreen #302, input buttons #304, or microphone #306; the units #110,112 also comprise a control circuit #322 and a battery #324 making them “usable” in a detached mode from the headphone system #100); 
a speaker located on the first-side of the at least one ear-piece, the speaker configured to play the at least one audio file (fig.1 #108; Par.[0068] output audio signals are provided to speakers of speaker assemblies #108); 
an access means (fig.3 #320) located within the headset, the access means configured to allow communication with at least one mobile-network (Par.[0063][0086] short-range wireless module allow the headphones to communicate via a wireless network); 
a microphone located on the headset (fig.3 #306; Par.[0055]); 
Par.[0058]); 
a wireless communication means (Par.[0063][0086] short-range wireless module allow the headphones to communicate via a wireless network); and 
a global positioning means (fig.3 #314; Par.[0062]); and 
wherein the user-interface is a touchscreen (Par.[0056]); 
wherein the display-panel is removable (Par.[0049] “display units 110 and 112 are removable from headphone system 100”); 
wherein the mobile network further includes a packet switched network configured to facilitate mobile data (Par.[0087] “Internet”; Par.[0091] “local-area network (LAN)”; packet switching is used in both Internet and LAN networks).
Pong does not disclose expressly wherein the removable display-panel is configured for use as a smartphone when the removable display panel is removed from the ear-piece of the headset. 
Mei discloses a headset comprising at least one ear-piece (figs.1,2 #5000), and a fastening means (figs.1,2 #5002) for fastening the ear-piece about an ear of a user (Par.[0119]); a controller including a microprocessor and memory within the headset (Par.[0066]); a removable display-panel (fig.2A #5098; Par.[0152] “detachable function”) having a touchscreen user-interface (Par.[0139] “touch panel format”) configured for use as a smartphone when the removable display-panel is removed from the ear-piece of the headset (Par.[0152] in the detachable function, the display-panel can wirelessly become a “cell phone” amongst other functions; additionally the display unit may display function icons #5088, such as communication mode #5088G that includes communications including both “cell phone” and “internet” options, see Par.[0154], therefor the display unit of Mei is configured for use as a smartphone by providing both cellular and internet communication modes); and a speaker located in the earpiece (fig.1 #5018).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide the smartphone functions, including cellular and internet communications, of the removable display-panel of Mei, in the removable display-panel of Pong.  The motivation for doing so would have been to allow a user of the headset to place cellular phone calls or access the internet via the removable display-panel in the detached mode of operation.
Pong does not disclose expressly further comprising a virtual assistant application.
Boesen discloses a communication and listening device (fig.1 #10) comprising a virtual assistant application (Par.[0078] “virtual assistant”).  
It would have been obvious to a person of ordinary skill in the art to use the virtual assistant application of Boesen in the device of Pong and Mei.  The motivation for doing so would have been to assist a user in the management of features, functions and components of the headset of Pong and Mei. 
Pong does not disclose expressly wherein the access means is a SIM smart card with a slot for receiving the smart card or an external storage device with a slot for receiving the external storage device.
Par.[0013][0030] an access means such as a SIM card may be inserted into micro card slot #5 in order to provide access to a wireless mobile network) and an external storage device such as a SIM card (Par.[0013][0030] a SIM card may be inserted into micro card slot #5 in order to provide access to a wireless mobile network).
It would have been obvious to a person of ordinary skill in the art to use the SIM card and micro card slot of Chen in the headset of Pong, Mei and Boesen.  The motivation for doing so would have been to provide a user access to a cellular mobile telephonic network, thus providing a telephonic call function on the headset of Pong, Mei and Boesen.
Pong, Mei, Chen and Boesen disclose the communication and listening device wherein communication on the mobile network includes a telephonic network (see rejection of claims 7 and 11), however does not disclose expressly a core circuit switched network configured to facilitate calls and texts.
Official Notice is taken that core circuit switched networks are well-known in the art to be implemented as telephonic networks, such that when a call is made from one telephone to another, switches within the telephonic exchange create a continuous circuit between the telephones during the call (“core circuit-switched network”). It would have been obvious to a person of ordinary skill in the art to make the headset of the combination of Pong and Chen compatible with core circuit switched networks.  The . 

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pong et al (US 20180063626 A1) in view of Mei et al (US 20170195795 A1) and in further view of Lawther et al (US 8311741 B1).

With respect to claim 29, Pong discloses the communication and listening device of claim 17, wherein the GPS means may be used to provide navigation to a user (Par.[0079]); however does not disclose expressly wherein the GPS means configures the communication and listening device to provide a map. 
Lawther discloses wherein it is well known that navigation systems provide maps to users of mobile devices such as smartphones (fig.2; col.1 ln.14-30).  
It would have been obvious at the time the invention was filed to a person of ordinary skill in the art to display a map on the “smartphone” combination of Pong and Mei, as taught by Lawther.  The motivation for doing so would have been to supply a user with visual navigational information. 

Response to Arguments
Applicant's arguments filed March 22, 2021 have been fully considered but they are not persuasive.
Regarding claims 1, 18 and 19 the applicant argues that Mei does not disclose a “removable display panel having a touchscreen user interface configured for use as a 
The Examiner disagrees with the applicant’s interpretation of the Mei reference and maintains that the screen unit #5098 is a removable touchscreen user interface that is configured for use as a smartphone when the removable display panel is removed from the ear-piece of the headset. Pars.[0152-0154] are presented from Mei.
[0152] FIG. 2A shows that the intelligent 3D earphone 5000 has the display unit 5098 with a detachable function. In this detachable function, the display unit 5098 can wirelessly become a mini remote or mobile controller, or communication and play tool, such as a wireless mini multiple player, portable device, cell phone, electrical watch, hand band, head band, walkie-talkie, medical device, etc. 
[0153] The intelligent 3D earphone 5000 contains a detachable frame system 5098AA so that the screen unit 5098 containing intelligent unit and sensor units 5080/5080A/B/C is attachable or detachable. Thus, the screen unit 5098 can be used for a mini mobile controller/input/output or a mini multiple player (MP) or a mini operation center if needed. 
[0154] The screen or display unit 5098 displays multiple function icons 5088 in graphic format, or list format, or number format, or letter format, or symbol format, touch panel format, key board format, etc. The multiple function icons 5088 are to display and carry out many functions, such as display modes 5088A, 3D sense modes 5088B, 3D intelligence modes 5088C, 3D sound configuration modes 5088D, sport modes 5088E, safety modes 5088F, communication modes 5088G, 3D vision/sound modes 5088H, a drive mode 5088I, 3D VR/AR/MR modes 5088VAM, a music/visual play mode 5088T, an input mode 5098MT, etc. The communication modes 5088G are for all kind of communications, e.g. cell phone, internet, wireless, email, IM, WeChat.RTM., app, etc. 
Mei clearly states that the detachable function of the display unit #5098 may allow the display unit to become a communication and play tool, such as a cell phone.  Additionally, the display unit provides a user with function icons #5088 in a touch panel 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON R. KURR
Primary Examiner
Art Unit 2654